Citation Nr: 0520736	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  00-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected lumbosacral strain.  



REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from October 1966 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the RO.  

By November 1999 rating decision, the RO increased the 
service-connected low back disability evaluation to 10 
percent.  In October 2000, the RO granted an evaluation of 20 
percent for the veteran's service-connected low back 
disability.  

In June 2004, the RO assigned a 40 percent evaluation to the 
veteran's service-connected lumbosacral strain.  Each of 
these increases was made effective August 24, 1999, the date 
of claim.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In March 2000, the veteran testified at a hearing before a 
Hearing Officer at the RO.  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in June 2005.  

Although he was notified of the time and date of the hearing 
by mail sent to his last known address, he failed to appear 
for that hearing and neither furnished an explanation for his 
failure to report nor requested a postponement or another 
hearing.  

Pursuant to 38 C.F.R. § 20.704(d) (2004), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  



FINDING OF FACT

The service-connected lumbosacral strain is not shown to be 
productive of more severe overall disablement; nor is 
unfavorable ankylosis of low back demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for the veteran's service-connected lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.71a 
including Diagnostic Code 5295-5292 (2002), 5237 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing at the RO.  

Further, by the December 1999 Statement of the Case; the June 
2002 letter; and the October 2000, April 2003 and June 2004 
Supplemental Statements of the Case, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought.  

The veteran has been advised via the letter and April 2003 
and June 2004 supplemental statements of the case regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has also been afforded VA orthopedic 
examinations in furtherance of his claim.  

Consequently, the Board concludes that VA's statutory duty to 
notify and assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

By February 1969 rating decision, the RO granted service 
connection for lumbosacral strain to which it assigned a 
noncompensable evaluation.  

In August 1999, the veteran filed his claim for increase.  

On October 1999 VA orthopedic examination, the veteran 
complained of low back pain and stiffness.  On objective 
examination, truncal movement was guarded.  He could reach 
the floor guardedly.  

There was no bony deformity of the spine, but there was 
tenderness in the lumbosacral paraspinal muscles.  Forward 
bending became painful at 20 degrees but was possible to 22 
degrees.  Lateral bending became painful at eight degrees but 
was possible to 10 degrees bilaterally.  

The veteran's right lateral rotation was to 24 degrees with 
pain, and left lateral rotation was to 22 degrees with pain.  
Hyperextension was to 12 degrees.  The examiner diagnosed a 
history of a significant fall with lumbosacral strain with 
chronic pain and stiffness and limitation of motion.

By November 1999 rating decision, the RO assigned an 
evaluation of 10 percent for the service-connected low back 
disability.  

At a March 2000 hearing, the veteran testified that he had 
muscle spasms the majority of the day.  He had difficulty 
bending and required assistance in tying his shoes.  He also 
complained of pain radiating into the lower extremities.  

On March 2000 VA orthopedic examination, the veteran reported 
stiffness and limitation of motion of the low back.  He wore 
a back brace and used a cane for walking.  Trunk movements 
were guarded.  

His forward flexion was from 0 to 20 degrees with pain.  
Extension was from zero to 15 degrees with pain.  Right 
lateral flexion was from zero to 10 degrees with pain, and 
left lateral flexion was from zero to 20 degrees with pain.  

The lumbosacral area was tender, but there was no atrophy of 
the back muscles.  There was no scoliosis or deformity noted.  
The examiner diagnosed lumbosacral strain.

In October 2000, the RO assigned a 20 percent evaluation to 
the service-connected low back disability.  

An April 2003 X-ray study of the low back spine revealed 
minimal degenerative changes at T11-12.  

By June 2004 rating decision, the RO assigned a 40 percent 
evaluation to the veteran's low back disability.  The Board 
notes that all of the increases detailed herein were made 
effective on August 24, 1999, the date of claim.  




Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  

The additional code is shown after a hyphen.  Regulations 
provide that when a disability not specifically provided for 
in the rating schedule is encountered, it will be rated under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The veteran's service-connected low back disability has been 
rated 40 percent disabling by the RO under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295-5292 (2002) and under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).  See 38 C.F.R. §§ 4.20, 4.27.  
The Board notes that the regulations regarding the back were 
amended during the pendency of this appeal.  

The Board will therefore evaluate the veteran's service-
connected lumbar spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The former version of Diagnostic Code 5292 (spine, limitation 
of motion of, lumbar) provided the following levels of 
disability:  40 percent for severe; 20 percent for moderate; 
10 percent for slight.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2004).  

Under former Diagnostic Code 5295 (lumbosacral strain), the 
following levels of disability are included.  40 percent for 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; 20 percent with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; 10 percent with characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Under both provisions, the veteran is in receipt of the 
maximum rating available, and increase under these provisions 
cannot be granted.  Under the old criteria, evaluations in 
excess of 40 percent are available for residuals of vertebral 
fractures (Diagnostic Code 5285), ankylosis of the spine 
(Diagnostic Code 5386), and intervertebral disc syndrome 
(Diagnostic Code 5293).  None of these conditions have been 
diagnosed, and their applicability to the veteran need not be 
discussed.  

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2004) 
(effective from September 26, 2003).  The Board notes that 
lumbosacral strain now corresponds to Diagnostic Code 5237.  

Clearly, a 50 percent evaluation is not warranted under the 
current spinal rating criteria because there is no evidence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  It appears that all of the foregoing were 
considered in the granting of the 40 percent scheduler 
evaluation, and no additional compensation need be granted 
pursuant to these provisions.  In any event, incoordination, 
weakened movement, and the like have not been objectively 
found.  



ORDER

An increased rating for the service-connected lumbosacral 
strain is denied.  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


